Citation Nr: 1450213	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than May 8, 2009 for award of service connection for adenocarcinoma of the prostate, status post external beam radiation.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Attorney



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer by biopsy in March 2009.

2.  VA received a new claim of entitlement to service connection for prostate cancer on May 8, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 2009, for the award of service connection for adenocarcinoma of the prostate, status post external beam radiation, have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  Consequently, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nevertheless, the Board finds that letters dated June 2009 and October 2010 fully satisfied the notice requirements of the VCAA in this case, addressing the downstream elements of service connection including effective date.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In an August 2011 Report of General Information, the Veteran explicitly indicated that he has not received private treatment.  VA treatment and Social Security Administration records have been obtained.  While the Veteran has been provided with multiple VA examinations, the existence of prostate cancer over the pendency of the claim is undisputed, and the level of disability cannot reasonably substantiate the Veteran's assertion of an earlier effective date for the award of service connection.  See 38 U.S.C.A. § 5103A(2).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Merits of the Claim

The November 2009 rating decision granted presumptive service connection for prostate cancer, based on conceded herbicide exposure in Vietnam, effective May 8, 2009.  In a March 2012 letter in support of his timely direct appeal, the Veteran articulated that an effective date prior to May 8, 2009 is warranted:

Due to the nature of the slow growth rate associated with adenocarcinoma tumors, I suffered the ill effects of my cancer long before the medical diagnosis was confirmed.  I feel compensation for my condition should pre-date June 2009 by three to five years prior diagnosis.

In support of his claim, the Veteran pointed to an elevated prostate specific antigen (PSA) in October 2008.  However, applying the applicable law to these facts-even if all presumed true-does not change the effective date assigned in this case.

In general, the effective date of an award based on an original claim of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  For the purposes of presumptive service connection, VA regulations provide that the effective date shall be the date entitlement arose, if claim is received within one year after separation from active duty.  38 C.F.R. §§ 3.400 (b)(2)(ii).  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within one year after separation from active duty.  Id.  Otherwise, the effective date will be the date of receipt of claim or the date entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101(a), 38 C.F.R. § 3.151.  A claim-application means a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p).  Date of receipt means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1 (r).

Any communication or action from a claimant, indicating an intent to apply for one or more benefits under the laws administered by VA, may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

There are two relevant exceptions to the general rule for assigning effective dates. One such exception involves liberalizing law.  On November 7, 1996, prostate cancer became subject to presumptive service connection based on exposure to herbicides (such as Agent Orange) in Vietnam, pursuant to liberalizing law.  See Diseases Associated With Exposure to Certain Herbicide Agents (Prostate Cancer and Acute and Subacute Peripheral Neuropathy), 61 Fed. Reg. 57586-01 (Nov. 7, 1996) (codified at 38 C.F.R. § 3.309(e)).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law, benefits may be authorized for a period of one year prior to the date of receipt of such request, if the evidence establishes both that the Veteran met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim.  38 C.F.R. § 3.114.  

Additionally, with respect to the effective date for service connection for diseases presumed to be caused by herbicide exposure, VA has issued special regulations to implement orders of a United States district court in a class action suit.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  This regulation applies to claims for disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989 or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease-i.e. November 7, 1996, in the case of prostate cancer.  38 C.F.R. § 3.816(c).

Regardless of VA regulations concerning effective dates of awards, payment of monetary benefits based on awards of compensation generally may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31.

The Board first turns to the date of claim.  No claim was received within the year following the Veteran's separation from service in 1970.  The Veteran does not contend to the contrary.  Therefore, the general VA regulation provides that the date of award of service connection will be no earlier than the date of receipt of his claim, unless an exception applies.  Yet, the Veteran does not allege, and the record does not demonstrate, that a claim was received on or before May 3, 1989 or November 7, 1996.  Therefore, the Nehmer provisions are inapplicable.

Rather, the May 8, 2009 letter was the first communication urging entitlement to VA compensation for prostate cancer.  A VA Form 526 (formal claim) followed the claim within the year, received in June 2009.  While VA records document related treatment prior to May 2009, no VA treatment notes record an earlier intent to seek VA compensation benefits.  Therefore, The Board concludes that the earliest date of claim evident in the record is May 8, 2009.  That is, while the Veteran had prostate cancer at the time his claim was received, the effective date for a grant of service connection is generally the later of date of entitlement (meaning, as here, that the disease or disability was present) and the date of claim (which was after the diagnosis in this case).  While exceptions to this general rule do exist, as explained, none of them apply in this case.

The Board now turns to the question of when entitlement to presumptive service connection for prostate cancer arose.  VA treatment records indicate that a biopsy was performed in March 2009, resulting in the first diagnosis of prostate cancer in April 2009.  As such, the Board concludes that entitlement (diagnosis of a presumptive disability together with boots-on-ground service in Vietnam) indeed arose prior to receipt of the claim.  The exact timing, however, is not relevant to the instant analysis.

Again, the governing statute plainly indicates that the effective date shall not be earlier than the date of receipt of an application for VA benefits.  Consequently, irrespective of when the cancer first developed before the date of claim, VA regulation clearly dictates that the later date is determinative.  Here, the date of claim, in May 2009, is the later of the two possibilities for an effective date identified by law.

The Board now considers the remaining exception: authorization of benefits one year prior to the date of claim, based on liberalizing law.  There is, however, no evidence of record that the Veteran had prostate cancer on or before November 7, 1996.  Service treatment records do not document diagnosis or symptoms of prostate cancer.  General VA examination in 2008, VA treatment records, and Social Security Administration records also do not identify a history of a diagnosis or of related symptoms dating back to at least 1996.  Furthermore, the January 2008 examination did not yet show a diagnosis of prostate cancer.  Therefore, the provisions of 38 C.F.R. § 3.114 are inapplicable.

In summary, the preponderance of the evidence is against assigning an effective date prior to May 8, 2009, either under the general regulation or under any applicable exception.  Although the Board sympathizes with the Veteran under the particular circumstances of the claim, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  May 8, 2009, the earliest date of claim, is the proper effective date under applicable law.  Moreover, payment of the associated monetary benefit appropriately began in the month immediately following the effective date, in June 2009.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  




ORDER

An effective date earlier than May 8, 2009 for service connection of adenocarcinoma of the prostate, status post external beam radiation, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


